Citation Nr: 1332840	
Decision Date: 10/21/13    Archive Date: 10/24/13

DOCKET NO.  08-06 574A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Temple, Texas


THE ISSUE

Entitlement to benefits under the home improvement and structural alterations (HISA) program, pursuant to 38 U.S.C.A. § 1717, specifically converting the Veteran's existing bathtub to a walk-in shower.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Davitian, Counsel





INTRODUCTION

The Veteran served on active duty from September 1969 to January 1984. 

This matter arises before the Board of Veterans' Appeals (Board) on appeal of a March 2007 administrative action, in which the Veterans Affairs Medical Center (VAMC) in Temple, Texas, through the Home Improvement Structural Alterations (HISA) Committee, denied the Veteran's request to convert his existing bathtub to a walk-in shower.  The Board has recharacterized the issue on appeal to more accurately reflect the matter on appeal. 

The Board remanded this case in December 2009 for additional development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A preliminary review of the record indicates that this claim requires additional development.  

The Board's December 2009 remand observed that many of the documents used in deciding the Veteran's claim were not of record in the claims file.  The Board noted that these documents were critical in assessing the Veteran's claim, and requested that the VAMC associate copies of them with the claims file.  

A review of the record before the Board reflects that the AMC failed to obtain copies of all the requested documents.  Specifically, the AMC did not obtain a copy of a December 2006 document showing that the Veteran's application was reviewed by the HISA Committee, or a January 2007 document showing that the HISA Committee recommended an occupational therapy assessment to determine the need for the walk-in shower because a review of the medical records did not show a medical need.  

As VA did not conduct the necessary development, the development requested by the Board's December 2009 remand was not fully completed.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Thus, in the present case additional development must be conducted.

In addition, the Board observes that the occupational therapy assessment on which the HISA Committee based its denial was conducted more than six years ago, in January 2007.  The proper adjudication of the Veteran's claim requires a current occupational therapy assessment.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (when a veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination).

On a related note, many subsequently dated private treatment records, VA treatment records and VA examination reports have been associated with the record since the HISA Committee denied the Veteran's claim.  These records reflect that the Veteran's right knee disability continues to cause him to fall in the bathtub (see May 2007 report from M.J.L., M.D.) and continues to cause him to fall (see July 2012 VA Disability Benefits Questionnaire).  These additional medical records must be addressed by the HISA committee.  

The Board apologizes for the delay.  However, the requested development is necessary to ensure that there is a complete and accurate record upon which to decide the Veteran's claim so that he is afforded every possible consideration. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the record copies of the December 2006 document showing that the Veteran's application was reviewed by the HISA Committee, and the January 2007 document showing that the HISA Committee recommended an occupational therapy assessment to determine the need for the walk-in shower.

All efforts to obtain the documents should be recorded and a formal finding should be made if either document is unavailable.

2.  Then, schedule the Veteran for an occupational therapy assessment by an appropriate VA examiner.  The claims file must be made available to the examiner.  Following a review of the relevant medical evidence in the claims file, the medical history (including that set forth above), and the results of the assessment and any tests that are deemed necessary, the examiner is asked to opine whether it is at least as likely as not (50 percent or more likelihood) that a conversion of the Veteran's existing bathtub to a walk-in shower is medically necessary, in accordance with 38 U.S.C.A. § 1717 and VHA Handbook 1173.14.  

A complete rationale for all opinions expressed must be provided.  

3.  Then, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


